Dear Representative Trahan:
In recent correspondence to this office you state a constituent intends to resign from his current position as police juror of Vermilion Parish. After his resignation, he intends to seek appointment as parish registrar of voters.  You ask if the law permits him to so.
LSA-Const Art. 11 § 5 (1974) states:
§ 5.  Registrar of Voters
  Section 5.  The governing authority of each parish shall appoint a registrar of voters, whose compensation, removal from office for cause, bond, powers, and functions shall be provided by law.  Upon qualifying as a candidate for other public office, a registrar shall forfeit his office.  No law shall provide for the removal from office of a registrar by the appointing authority.
Further, R.S. 18:51 states, in pertinent part:
  § 51.  Registrar for each parish; appointment; tenure; books and records; commission; bond and oath
  There shall be a registrar of voters for each parish in the state, who shall be appointed by the governing authority of the parish.
  The governor shall issue a commission to each registrar, who thereupon shall make the bond, subscribe to the oath, and receive the compensation prescribed in this Chapter.
We find no restrictions in the statutes governing the registrar of voters, R.S. 18:51, et seq., which would prohibit a former police juror from appointment to the registrar of voters' office by the parish governing authority.  However, our opinion does not reflect a review of the Code of Governmental Ethics.  It is suggested that the individual in question seek an additional opinion from the Louisiana Board of Ethics, 2415 Quail Drive, Baton Rouge, Louisiana, 70808, phone number 225-763-8777.
We hope the foregoing is helpful.  If there are other matters in which you require assistance, please contact this office.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                    BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams